Title: To George Washington from John Adams, 9 October 1798
From: Adams, John
To: Washington, George



Sir
Quincy [Mass.] October 9th 1798

I received, yesterday the Letter you did me the Honor to write me on the 25th of September.
You request to be informed, whether my determination to reverse the order of the three Major Generals, is final. and whether I mean to appoint another Adjutant General without your Concurrence. I presume, that before this Day you have received Information, from the Secretary at War, that I some time ago Signed the three Commissions and dated them on the Same day, in hopes Similar to yours that an amicable Adjustment or Acquiescence

might take place among the Gentlemen themselves. But, if these hopes should be disappointed, and Controversies should arise, they will of course be submitted to you as Commander in Chief, and if after all any one should be so obstinate as to appeal to me from the Judgment of the Commander in Chief, I was determined to confirm that Judgment. Because, whatever Construction may be put upon the Resolutions of the ancient Congress which have been applied to this Case, and whether they are at all applicable to it or not, there is no doubt to be made, that by the present Constitution of the United States, the President has Authority to determine the Rank of officers.
I have been for some time prepared in my own Mind to nominate Mr Dayton to be Adjutant General, in Case of the Refusal of Mr North. Several others have occurred and been Suggested to me, but none who in point of science or Litterature, political and military Merit or Energy of Character, appear to be equal to him. I have no exclusive attachment to him or any other. If you have any other in contemplation, I pray you to mention him to the Secretary at War who may fill up his Commission immediately, in Case Mr North declines.
I hope your own Health and that [of] Mrs Washington are perfect. Mine is very indifferent and Mrs Adams’s extreamly low—confined to the Bed of Sickness for two Months her Destiny is Still very precarious, and mine in consequence of it. With great Respect I have the Honor to be, Sir your most obedient and most humble servant

John Adams

